Citation Nr: 0118788	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-04 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
temporomandibular syndrome, residual of jaw injury.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
fractured skull.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder.

6.  Entitlement to nonservice-connection pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from January 1973 to February 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) decided that the veteran had not 
submitted new and material evidence to reopen claims for 
service connection for PTSD, temporomandibular syndrome, 
skull fracture, and left and right knee disorders.  The 
veteran also appealed the denial of nonservice-connected 
pension.

The issue of entitlement to nonservice-connected pension is 
the subject of the Remand which follows this decision.


FINDINGS OF FACT

1.  In a December 1996 decision which the veteran did not 
appeal, the RO denied entitlement to service connection for 
PTSD, temporomandibular syndrome, fractured skull, a left 
knee disorder, and a right knee disorder.

2.  The evidence submitted since the RO's December 1996 
rating decision is new and probative of the veteran's claim 
for service connection for PTSD, and must be considered to 
fairly decide that claim.

3.  During the Vietnam Era, the veteran served in the Marine 
Corps as a tracked vehicle crewman.

4.  The current record does not show that the veteran was 
engaged in combat; the veteran was not the recipient of the 
any of the awards, medals or citations indicative of combat 
service.

5.  The veteran's alleged stressors have not been 
independently verified and cannot be so verified based on the 
information currently in the record.

6.  Concerning the veteran's claims for service connection 
for temporomandibular syndrome, skull fracture, and knee 
disorders, the evidence received since the RO's December 1996 
denial of such claims is cumulative and not probative of the 
question of whether the veteran sustained injuries in service 
or whether his current complaints are etiologically related 
to such claimed injuries.


CONCLUSIONS OF LAW

1.  The RO's December 1996 rating decision in which it denied 
service connection for PTSD with depression, 
temporomandibular syndrome, skull fracture, and left and 
right knee disorders is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302, 20.1103 (2000).

2.  Since the RO's December 1996 rating decision in which it 
denied service connection for PTSD, new and material evidence 
has been submitted to reopen the claim for service connection 
for PTSD with depression.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).

3.  PTSD was not incurred in, aggravated by, or otherwise the 
result from active service.  38 U.S.C.A. §§ 1110, 1107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (2000).

4.  Since the RO's December 1996 rating decision in which it 
denied service connection for temporomandibular joint 
syndrome, skull fracture, and left and right knee disorders, 
no new and material evidence has been submitted to reopen the 
claims for service connection for such disorders.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from the veteran's application to reopen 
claims for service connection for PTSD, temporomandibular 
syndrome, skull fracture, and left and right knee disorders.  
There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified at 38 U.S.C. § 5102).  VA has also secured all VA 
and private medical records that the veteran has indicated 
are pertinent to his claim, and VA has satisfied its duty 
with respect to such records and with receipt of sufficient 
information to proceed.  VA's duty to assist the claimant in 
this regard accordingly has been satisfied.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  The veteran has also been advised of 
the evidence needed to substantiate his claim, by means of 
the April 1999 rating decision, the statement of the case, 
and the supplemental statements of the case provided to the 
veteran during this appeal.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified at 38 U.S.C. § 5103(a)).  The 
requirements set forth in the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000), with 
regard to notice and development of the veteran's claims, 
have been satisfied.

Concerning the application of the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), to this claim, 
the Board also notes that section 3, to be codified at 38 
U.S.C. § 5103A(f), provides that nothing in this section 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).

The RO denied the veteran's claim of entitlement to service 
connection for PTSD, skull fracture, temporomandibular 
syndrome,  and left and right knee disorders in a December 
1996 rating decision.  The veteran did not file a notice of 
disagreement or perfect an appeal of that decision.  The 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302, 20.1103 (2000).  The claim can be reopened only 
with the submission of new and material evidence.

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if such evidence has been presented, the 
merits of the claim must be evaluated based on a review of 
the entire record.

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

I.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); and link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of 38 C.F.R. § 3.1(y) and the claimed stressor is related to 
that prisoner of war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

The evidence of record at the time of the RO's December 1996 
rating decision in which it denied service connection for 
consisted of a service personnel record, service medical 
records, records of VA outpatient and hospital treatment, and 
written statements by the veteran.

A service personnel record shows that the veteran had active 
service from January 1973 to February 1975.  He had almost 
nine months of foreign service.  The personnel record does 
not indicate that the veteran was awarded any combat-related 
medals or citations.

The veteran's service medical records do not show any 
complaints, diagnoses, or treatment of a neuropsychiatric 
disorder.

A September 1982 VA hospital report shows that the veteran 
was admitted and treated for alcoholism.  The hospital 
summary contains no reference to the veteran's military 
service.  VA treatment records show that the veteran was 
hospitalized again in March 1983.  The summary indicates that 
the veteran had used alcohol since age 14 and quite heavily 
since 1972.  His current problems included a driving under 
the influence charge and marital problems.  He expressed 
suicidal ideation to a friend who brought him to the 
hospital.  The veteran also admitted to drug abuse, including 
PCT, speed, THC, and heroin.  The diagnosis was alcohol 
dependence.

Subsequently dated VA hospital and outpatient treatment 
records document the veteran's history of alcohol abuse and 
associated dysfunction.  During a psychiatric evaluation in 
June 1993, an examiner listed an impression of alcohol 
dependence and dysthymia.  A VA hospital record dated in 
September 1993 contains a diagnosis of alcohol dependence and 
rule out mild, major depressive disorder.  A VA outpatient 
treatment note dated in June 1996 contains a diagnosis of 
PTSD.  An examiner expressed the opinion that the veteran ". 
. . clearly had Viet Nam (sic) related issues."  According 
to the examiner, the veteran had reported being a prisoner of 
war and having escaped.

In a statement filed with the RO by the veteran in October 
1996, he stated that the events to which he was exposed were 
related to a mission involving his unit while in Cambodia in 
1973.  He reported that he was a member of a Marine landing 
team.  The purpose of the mission was to free captive 
civilians from Phnom Penh.  He provided the name of a fellow 
marine who was wounded.  He also asserted that he had been 
held as a hostage while in the Philippines.  He did not 
provide dates, stated that he had a poor memory of such 
matters.  He stated that in 1973 after his return from the 
Vietnam area, he was in the Philippines and an incident 
occurred in which marines killed another marine.  He claimed 
that he was a captive of other marines and that his life was 
threatened.  He referred to a murder trial but provided no 
further details.

A record received by the RO in October 1996 from the National 
Personnel Records center indicates that the veteran had not 
been a prisoner of war.  

The veteran underwent a VA neuropsychiatric examination in 
October 1996.  Despite the fact that his personnel service 
records showed that he served approximately two years and one 
month, with approximately nine months of foreign service, the 
veteran told the examiner that he served approximately three 
years in Vietnam and Cambodia.  He also told the examiner 
that during such service he had been captured and held 
hostage by an enemy force.  The veteran described his post-
service history and his current complaints.  The examiner 
reported among his diagnoses chronic, severe PTSD.

In the December 1996 rating decision which denied entitlement 
to service connection for PTSD, the RO's rating board 
reasoned that there was no indication from the record that 
the veteran was a prisoner of war or was engaged in combat.  
At the time of the decision, the record lacked independent 
verification of a noncombat stressor.

More recently dated VA outpatient treatment notes contain 
diagnoses of chronic PTSD, and PTSD with depression.

In an April 1999 rating decision, the RO again denied service 
connection for PTSD after it determined that the veteran had 
not submitted new and material evidence to reopen the 
previous final decision.

Records received from a private physician in May 1999, show 
that he veteran was examined in July and August 1997.  The 
focus of the treatment was a seizure disorder.  Although 
treatment notes refer to a diagnosis of PTSD, the private 
physician referred the veteran to another doctor for 
treatment of that disorder.

In the VA Form 9 the veteran filed in February 2000, he 
asserted he was captured while in Cambodia and beaten by 
enemy troops.  He asserted that his unit records would 
corroborate his claims.

The veteran testified in March 2001 that he had witnessed a 
murder of a fellow serviceman but was ordered not to reveal 
the details of the incident to anyone.  He also referred to a 
gun-shot wounding of another fellow serviceman.  It is 
unclear from his testimony whether this was in the same or 
another incident.  The veteran claimed that in another 
incident, the location of which is unclear from the veteran's 
testimony, he was threatened with being shot.  He also 
claimed to have been beaten by other marines with blows to 
his jaw with a rifle barrel.

For the limited purpose of considering whether the veteran's 
claim for service connection for PTSD is reopened, the Board 
must accept the foregoing evidence as credible.  This 
evidence, which has not been previously considered, suggests 
that the veteran has current disability from PTSD that is 
related to stressors he experienced during his active 
military service.  For the purposes of reopening the claim 
for service connection for PTSD, the Board finds such 
evidence is new and material.  Therefore, the claim is 
reopened.

The veteran has not contended, nor does the evidence in the 
record show, that he was engaged in combat.  Although he 
served in the U. S. Marine Corps during the Vietnam Era, he 
was not awarded any combat-related medals or citations.  His 
military occupational specialty was tracked vehicle crewman.  
He testified that his duties included the offloading of 
tracked vehicles from a ship.

After considering all of the evidence, the Board finds that 
the veteran was not a participant in an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The Board concludes that he was not engaged 
in combat for purposes of the application of 38 U.S.C.A. 
§ 1154(b).  It follows that his statements, by themselves, 
are insufficient to establish a combat-related stressor.  As 
to the noncombat stressors to which he has alleged he was 
exposed, his statements and testimony, without further 
corroboration, are also insufficient to support the 
occurrence of such stressors.  See, Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).

As the veteran's service in combat is not established, his 
statements, by themselves, will not suffice to establish the 
occurrence of or his exposure to the stressful events.  The 
record must also contain independent, credible evidence 
supporting the veteran's allegations regarding the existence 
or occurrence of these events.  Cohen, at 142 (citing Moreau, 
9 Vet. App. at 395 and Doran v. Brown, 6 Vet. App. 283, 289 
(1994)).  This corroborating evidence may be derived from any 
source, including lay statements of persons who served with 
the veteran, as well as service records.  Cohen, at 147 
(citing 38 C.F.R. § 3.304(f) (1996); Moreau, 9 Vet. App. at 
395; Doran, 6 Vet. App. at 290).

In October 1996, the veteran filed a form provided to him by 
the RO on which he had the opportunity to provide details 
about the stressors to which he claimed he was exposed.  He 
stated generally that he had landed in Cambodia to free 
captive civilians held in Phnom Penh and that he had been 
held hostage in the Philippines.  He reported that he had 
been captured and threatened.  He provided no dates, 
locations, or sufficient information about the identities of 
other personnel involved.

The veteran is advised that the duty to assist is not 
unlimited.  VA is not required to undertake a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support the veteran's 
contentions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  Further, the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1999).  
In Wood, the RO first submitted the veteran's statement to 
the predecessor organization of U.S. Army Environmental 
Support Group (now the U.S. Armed Forces Center for Research 
of Unit Records or USAFSCRUR) in its request for 
corroboration of the claimed stressors.  The statement 
outlined the traumatic events which the veteran averred he 
experienced in Vietnam.  In its request the RO submitted 
information including the units to which the veteran was 
assigned, his duty specialty, and the dates he was in 
Vietnam.  Again, ESG responded that the search was 
unsuccessful, this time because the descriptions of the 
claimed traumatic events were vague and the information 
submitted did not include specific locations, dates, and 
types of incidents involved.  In the instant case, the RO has 
as much information as did the RO in Wood.  The veteran's 
statements were vague and devoid of the "who, what, where and 
when" that is required in order to conduct meaningful 
research of each stressor.  See Cohen, at 134.  Predicated on 
the information of record, there is no reason to believe that 
a further search would be any more successful than that 
obtained in Wood.

The RO requested specific information from the veteran in 
developing his claim.  The veteran did not respond by 
providing adequate information.  The factual data required, 
i.e., names dates and places, are straightforward facts and 
do not place an impossible or onerous task on the appellant.  
Wood, 1 Vet. App. at 193.  Thus, VA did not violate its duty 
to assist the veteran.

The law and regulations require independent verification of 
the claimed stressors.  The veteran's alleged stressors have 
not been corroborated by independent evidence, nor has he 
provided specific, detailed information regarding these 
events that could permit corroboration of the incidents to 
which he attributes his reported PTSD.  With respect to the 
wounding of a man in his unit, the veteran has also not 
provided the details which might suffice to corroborate his 
involvement in that incident.  There is no evidence, apart 
from the veteran's own assertions, linking this wounded 
individual to the veteran.  As to the other stressors 
alleged, based on the information provided by the veteran, no 
independent verification would be obtainable.

In summary, to allow the veteran's claim, the stressors to 
which he reports he was exposed must be independently 
verified.  The veteran has not provided sufficient detail to 
allow verification of such stressors.  In the current state 
of the record,  the stressors to which the veteran claims 
exposure have not been independently verified.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the grant of service connection for PTSD.  38 
U.S.C.A.  §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304(f) 
(2000).

II.  Jaw, Skull, and Knees

The evidence in the record at the time of the December 1996 
rating decision did not show that the veteran had sustained 
in-service injuries to his jaw, skull, or knees.  The service 
medical records in the claims folder do not show any such 
injury. 

VA medical records dated in April 1983 show that the veteran 
sustained a fracture of the bridge of his nose in a work-
related accident.  An examiner found no evidence of fracture 
of the facial bones.  Subsequently dated VA outpatient 
treatment record show that the veteran sought and received 
treatment for complaints of headache.  A treatment note dated 
in July 1996 contained a diagnosis of temporomandibular joint 
syndrome.  However, such records do not refer to any in-
service jaw or head injury.  A maxillofacial X-ray taken in 
August 1996  showed normal mandibular condyles.  In September 
1996, a magnetic resonance imaging of the veteran's brain was 
normal.

During a VA general medical examination in September 1996, 
the veteran reported that during his service he fell from a 
vehicle and injured his jaw and skull.  The examiner noted 
that the veteran had some popping in his jaw on the right.  
X-rays of the veteran's knees were normal.  The examiner 
reported a diagnosis of history of trauma to jaw and skull.  
The examiner noted that the veteran had been diagnosed to 
have a temporomandibular disorder.  The examiner did not 
report a diagnosis pertinent to a knee disorder. 

In the RO's December 1996 rating decision which denied 
service connection for temporomandibular joint syndrome, 
fractured skull, and left and right knee disorders, the RO's 
rating Board reasoned that the record showed no jaw injury, 
skull injury, or knee injury in service.

The pertinent evidence received since the RO's December 1996 
rating decision consists of VA outpatient treatment records, 
a record of a private medical examination, the veteran's 
written statements, and the transcript of his March 2001 
testimony before the undersigned Member of the Board.

VA outpatient treatment records received since December 1996 
do not show a history of or treatment for a jaw disorder, 
skull fracture, or a knee disorder.

The veteran was examined by a private physician in July 1997.  
At that time, he gave a history of seizure disorder.  The 
examination report contains no reference to a past history of 
head injury, jaw injury, or knee injury or disorder.  
However, on examination, the examiner noted that the veteran 
had a "click" when he opened his mouth ". . . secondary to 
a previous fracture of the mandible that was never surgically 
repaired."  When seen by the same doctor in September 1997, 
the veteran continued to have cracking and popping in his 
jaw.  He had been referred to a maxillofacial surgeon and had 
his lower wisdom teeth extracted.  According to the examiner, 
the veteran had plans to have a reparative procedure for his 
"recently fractured jaw."  Subsequently dated treatment 
records generated by the same physician contain to reference 
to the veteran's knees, nor do such records refer to skull or 
jaw injuries sustained by the veteran during service.

As noted above, in the veteran's February 2000 VA Form 9, he 
asserted that he was held captive in Cambodia during the 
Vietnam War and was beaten by enemy troops.  He asserted that 
all of his claimed disabilities were a result of his 
captivity.

The veteran testified in March 2001 that his skull and jaw 
were injured when he was hit with a rifle barrel while in the 
Philippines.  He denied seeking medical treatment then.  He 
also claimed that he sustained trauma to his jaw, skull and 
knees in a fall from a tracked vehicle while involved in an 
operation in Cambodia.

For the purpose of determining whether the veteran's claims 
for service connection for disability associated with a jaw 
disorder, skull fracture, and knee disorders, are reopened, 
his testimony about injuries in service must be accepted as 
credible.  However, there is no evidence in the record that 
the veteran is competent to render an opinion about the 
relationship, if any, between his current complaints and any 
in-service injuries.  To the extent that his testimony was 
offered to establish such a nexus, it cannot be accepted as 
credible or competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board finds that the veteran's testimony is cumulative 
and redundant of his prior assertions that he has disability 
from jaw, skull, and knee injuries he claims to have 
sustained in service.  Therefore, such evidence is not new 
and does not necessitate a reopening of the claims.  The 
other evidence received since the RO's December 1996 rating 
decision is not new and material, as such evidence is not 
probative of the issues of whether the veteran sustained the 
claimed injuries in service or whether there is a nexus 
between current disability and a disease or injury incurred 
in service.


ORDER

Entitlement to service connection for PTSD is denied.

The claims of entitlement to service connection for 
temporomandibular joint syndrome, fractured skull, and left 
and right knee disorders are not reopened.


REMAND

The veteran testified in March 2001 that he was receiving 
disability benefits administered by the Social Security 
Administration for disabilities including a neuropsychiatric 
disorder, a seizure disorder, knee disorders, and a left 
ankle disorder.  The Board is of the opinion that the records 
associated with the veteran's application for such benefits 
may be useful in the decision on the pension claim now before 
the Board.  Although the United States Court of Veterans 
Appeals (now, the United States Court of Appeals for Veterans 
Claims, herein after referred to as the Court) had cast the 
Department's duty to obtain such records in terms of its 
duty, under 38 U.S.C.A. § 5107(a) (West 1991), to assist 
claimants who had submitted a "well-grounded claim," see 
e.g., Martin v. Brown, 4 Vet. App. 136 (1993), Masors v. 
Derwinski, 2 Vet. App. 181 (1992), Murincsak v. Derwinski, 2 
Vet. App. 363 (1992), Murphy v. Derwinski, 1 Vet. App. 78 
(1990), in Hayes v. Brown, 9 Vet. App. 67, 74 (1996), the 
Court referred to obtaining these records in terms of the 
Department's "obligation to review a thorough and complete 
record", under which "VA is required to obtain evidence 
from the Social Security Administration, including any 
decisions by the administrative law judge, and to give that 
evidence appropriate consideration and weight."

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Veterans Claims Assistance Act of 2000 specifically 
provides that VA shall afford the veteran a medical 
examination or provide a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Pursuant to this remand, the RO may be scheduling VA 
examination(s).  The veteran is hereby notified that is his 
responsibility to report for the examination(s) and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request him to provide information 
concerning his treatment for his claimed 
disabilities.  The RO should take all 
necessary steps to obtain any pertinent 
service medical records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim(s) for 
SSA disability benefits, including the 
medical records relied upon concerning 
that claim.

3.  When this development is completed, 
the RO should undertake such further 
development as is warranted, including VA 
examinations, if the same are necessary 
to comply with VA's duty to assist the 
veteran in the development of his claim.  
The claims folder should be made 
available to and reviewed by the 
examiner(s).  If deemed necessary, the RO 
should request the examiner(s) to express 
an opinion whether the veteran is 
permanently and totally disabled.  All 
indicated tests and diagnostic studies 
should be performed.  A discussion of the 
facts and the medical principles involved 
will be of considerable assistance to the 
Board. 

4.  If the veteran or his representative 
has or can obtain evidence that supports 
the veteran's claim, such evidence must 
be submitted to the RO.  In particular, 
the veteran should submit medical 
evidence that shows that he is 
permanently and totally disabled.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After the development of the claims 
has been completed, the RO should again 
review the record and readjudicate the 
claim for nonservice-connected pension.  
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



